Citation Nr: 1009516	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  04-28 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from January to 
October 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In August 2007 the Board issued a decision also denying the 
claim, and the Veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court/CAVC).  In an August 2008 order, 
granting a joint motion, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified in the joint motion.

And in June 2009, to comply with the Court-granted joint 
motion, the Board in turn remanded the claim to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.  This additional development included 
obtaining any relevant VA treatment records since 2005 and 
having the Veteran undergo a VA compensation examination for 
a medical nexus opinion concerning the etiology of his 
migraine headaches - especially in terms of whether they are 
attributable to his military service and, specifically, to a 
hemangioma excision.  To comply with these remand directives, 
the AMC obtained additional VA treatment records, had the 
Veteran undergo this requested VA compensation examination in 
December 2009 and, after considering the medical nexus 
opinion obtained, issued a supplemental statement of the case 
(SSOC) in January 2010 continuing to deny his claim.  The AMC 
has since returned the file to the Board for further 
appellate consideration of the claim.




FINDINGS OF FACT

1.  The report of the Veteran's military pre-induction 
examination makes no reference to headaches, so it is 
presumed he was in sound physical and mental health when 
entering service.

2.  However, the most probative (meaning competent and 
credible) evidence indicates his migraine headaches are 
unrelated to his military service, including to a hemangioma 
excision.


CONCLUSION OF LAW

The Veteran's migraine headaches were not incurred in or 
aggravated by his military service.  38 U.S.C.A § 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing applicable statutes, VA regulations, case law, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id., at 486.  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July 
2002, February 2005, and September 2009, the first of which 
was sent prior to initially adjudicating the claim in 
September 2002, the preferred sequence.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  The 
letters notified him of the type of evidence and information 
needed to substantiate his claim, including apprising him of 
his and VA's respective responsibilities in obtaining this 
supporting evidence.  And although two of the three letters 
were sent after initially adjudicating the claim, the AMC has 
since readjudicated the claim in the January 2010 SSOC - 
including considering any additional evidence submitted or 
otherwise obtained since providing the additional letters in 
February  2005 and September 2009.  This is important to 
point out because, as a matter of law, providing any 
necessary VCAA notice and then readjudicating the claim - 
such as in a SSOC, "cures" any timing problem resulting 
from inadequate or incomplete notice prior to the initial 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).



The Board realizes the Veteran has not been provided Dingess 
notice concerning the downstream disability rating and 
effective date elements of his claim.  Since, however, the 
Board is denying his underlying claim for service connection, 
these downstream elements of his claim are ultimately moot.  
So not providing notice concerning these downstream elements 
of the claim is inconsequential and, therefore, at most 
nonprejudicical, i.e., harmless error.  38 C.F.R. § 20.1102.  
VA has fulfilled its duty to notify obligation.  See Shinseki 
v. Sanders, 129 S. Ct. 1626 (2009) (indicating that, as the 
pleading party, it is the Veteran's burden, not VA's, to show 
there is a VCAA notice error and that it is prejudicial, 
meaning outcome determinative).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained all relevant 
medical and other records he and his representative 
identified as pertinent, including, as mentioned, following 
and as a result of the Board's June 2009 remand, his recent 
VA treatment records.  As another already mentioned result of 
the Board's June 2009 remand, he was afforded a VA 
compensation examination in December 2009 for a medical nexus 
opinion concerning whether his migraine headaches were 
incurred in or aggravated by his military service, including 
especially as a result of a hemangioma excision.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).  In light of this recent 
development of the claim, the Board finds there was 
substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999).  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or Court.



II.  Whether the Veteran is Entitled to Service Connection 
for Migraine Headaches

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus, i.e., etiological link 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where chronicity of a 
condition manifested during service either has not been 
established or is legitimately questionable.  38 C.F.R. § 
3.303(b).  And evidence that relates the current disorder to 
service must be medical unless it concerns a disorder that 
may be competently demonstrated by lay observation.  
See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In this case, the December 2009 VA examination report lists a 
diagnosis of migraine headaches.  This diagnosis is also 
noted in VA treatment records dated from 1998 to 2008.  Thus, 
the Veteran has met the first element under Hickson in that 
he has a current disability involving migraine headaches.  
Therefore, resolution of this appeal turns on whether the 
evidence shows his migraine headaches were incurred in or 
aggravated by his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Unfortunately, it is in this critical respect that the 
Veteran's claim fails.

The Veteran claims that his headaches began in service 
following a head injury.  He asserts that, during a wall-
climbing exercise in boot camp, a man above him slipped and 
kicked him in the head.  He says that he felt lightheaded but 
was able to finish that day's exercises.  That evening, 
however, he said he did not feel well and was taken to the 
hospital after blacking out.  After X-rays were taken, the 
doctor told him that something needed to be removed from his 
head because it was causing an obstruction of the blood flow, 
although he could not recall the name of the object (this 
apparently is in reference to the hemangioma in question).  
He says this object was removed surgically, and that he was 
approached by a First Sergeant and asked whether he would 
like to go home "under the circumstances," but he declined.  
He says he has continued to experience severe headaches on 
and off since that head injury in service and the subsequent 
excision of the "thing" from his head.  He also maintains 
he was discharged from service because of this problem.

The Veteran's service treatment records, however, do not 
substantiate this notion that he sustained a head injury in 
boot camp or that he was discharged from service because of 
resultant headaches.  Instead, these records show he was 
medically discharged after less than a year of active duty 
because of a pre-existing psychiatric disorder.  These 
records provide compelling evidence against his claim while 
also undermining his credibility.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence.); Hayes v. Brown, 5 Vet. App. 60, 
69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).



Initially, the Board notes that a pre-induction physical in 
September 1970 made no reference to headaches, either then 
currently or in the Veteran's past.  It therefore must be 
presumed that he entered service in sound health  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See also 
VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004) (indicating that, to rebut 
this presumption of soundness, VA would have to show by clear 
and unmistakable evidence both that he had pre-existing 
headaches and that they were not aggravated by his service 
beyond their natural progression).

Resolution of this appeal therefore turns on whether the 
Veteran initially experienced headaches while in service and, 
if he did, whether they were chronic (meaning permanent as 
opposed to acute and transitory) resulting in his current 
disability.

The Veteran began serving on active duty in the military in 
January 1971 and, on February 2, 1971, so less than a month 
later, he was seen for complaints of a painful lump on his 
right temporal scalp area with headache.  He apparently 
reported having experienced this problem for two years - i.e. 
since prior to service.  However, that pre-service history he 
provided is not sufficient to rebut the presumption that he 
entered service in sound condition.  See Gahman v. West, 
13 Vet. App. 148, 150 (1999) (recorded history provided by a 
lay witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners).  A physical 
examination did not show the lump was mobile, and a skull 
series was negative.  The Veteran was referred to the 
surgical clinic, where it was determined the lump was 
probably a lymph node that needed to be excised.

The lump was excised on February 4, 1971, and identified as a 
hemangioma of the scalp.  The Veteran was admitted overnight 
for observation.  Evaluation of the lesion, which measured 1 
cm x 1 cm, resulted in a diagnosis of capillary and cavernous 
hemangioma.  On April 14, 1971, the Veteran was seen in the 
emergency room with complaints of headache and dizziness.  
However, these complaints were not attributed to a head 
injury or the recent excision of the hemangioma.  Rather, the 
diagnosis was probable anemia, which was never confirmed.  
But even more significant is the fact that migraine headaches 
were never mentioned at any time while the Veteran was in 
service.

As already alluded to, according to his service treatment and 
personnel records, the Veteran was medically discharged from 
the military due to a pre-existing psychiatric disorder 
rather than on account of migraine headaches.  A Summary of 
Medical Board Review conducted in July 1971 documents his 
history of severe emotional problems dating back to age 12, 
with hospitalization at the age of 15.  He reportedly was 
able to cope with military training until April 23, 1971, 
when he first sought help for severe nightmares and 
eventually sought relief from these symptoms by going absent 
without leave (AWOL) twice.  One of his major coping 
mechanisms was to preach his religious beliefs, but, 
unfortunately, he experienced severe ego disorganization when 
he learned that he would not be able to do this in the Army.  
The findings were that he was a fearful, agitated, young 
adult who appeared quite anxious with somewhat disorganized 
thinking.  The diagnosis was latent schizophrenia that had 
existed since his pre-teen years.  He therefore was 
discharged from active duty because he was medically unfit 
for enlistment.  Medical Board Proceedings determined that 
his psychiatric disability was not incurred in the line of 
duty but, instead, existed prior to entering service.  
This report made no reference to headaches - including 
especially to the migraine variety.  The Veteran's military 
service ended in October 1971.

The evidence dated since service also does not support the 
Veteran's claim that his migraine headaches were incurred in 
service.  The first documented post-service complaint of 
headaches was not until 1998, approximately 27 years after 
his medical discharge from the Army for other unrelated 
reasons.  This 27-year lapse between the conclusion of his 
service and the first documented post-service complaint of 
headaches is compelling evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service resulting in 
any chronic or persistent disability).



The lack of contemporaneous medical evidence, however, 
corroborating the Veteran's allegations regarding having 
experienced continuity of symptomatology (i.e., persistently 
recurring headaches) since the purported head injury in 
service does not, in and of itself, make his assertions 
concerning this inherently incredible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This 
is precisely why the Court vacated the Board's prior August 
2007 decision.  So as mentioned, to comply with the Court's 
order granting a joint motion to vacate that prior decision, 
the Board remanded the claim in June 2009 for a medical nexus 
opinion concerning the etiology of the migraine headaches - 
especially in terms of whether they are attributable to the 
Veteran's military service and, specifically, to any head 
trauma he may have sustained during service and the 
hemangioma excision.  

On remand, the Veteran had this requested VA compensation 
examination in December 2009.  And after reviewing the claims 
file for the pertinent medical and other history and 
personally examining the Veteran, the VA examiner concluded 
"the condition/disability [migraine headaches] is less 
likely as not (less than 50/50 probability) caused by or a 
result of service."  In discussing the medical rationale of 
this opinion, this examiner pointed out:

SMR [service medical records] are silent for head 
injury, [the Veteran] had excision of a 1 cm scalp 
hemangioma on 2/4/71.  The 4 sutures were removed 
2/11/71 when the wound was well healed.  His first 
and only complaint of headaches was 4/14/71.  
He was discharged 10/1/71 for schizophrenia.  The 
Separation Exam 7/28/71 was silent for headaches.  
There is no medical documentation of chronic or on-
going headaches during the 27 years following 
service until a 1998 VA note.  He has had previous 
RD [rating decision] denials on 9/24/02 and 6/21/04 
with no new evidence.  



This VA compensation examiner's opinion has the proper 
factual foundation and predicate in the record.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  The Board therefore places significant probative 
value on this examiner's opinion since it is based on a 
review of the pertinent medical and other history, objective 
clinical evaluation, and includes supporting rationale.  That 
is to say, this VA examiner applied valid medical analysis to 
the significant facts of this case in reaching his conclusion 
that the Veteran's migraine headaches are unrelated to his 
military service.  See Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008) (holding that a medical opinion that contains only 
data and conclusions is not entitled to any weight and a 
review of the claims file cannot compensate for lack of the 
reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion is 
derived.); see also Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).

This VA examiner's opinion is uncontroverted (unrefuted).  
And although the Veteran is competent, even as a layman, to 
proclaim having experienced persistently recurring headaches 
since the purported injury in service and excision of the 
hemangioma, the VA examiner has concluded rather definitively 
that any current migraine headaches are not associated with 
the Veteran's military service, including those events.  
Moreover, the question of whether there is indeed this 
etiological link between the migraine headaches and service 
is a medical, not lay determination.  38 C.F.R. 
§ 3.159(a)(2).  See also Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Rucker v. Brown, 10 Vet. App. 67 
(1997); and Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  



In making this credibility determination, the Board does not 
find the Veteran's statements concerning the date of onset of 
his migraine headaches to be credible, since there are too 
many inconsistencies between his statements and the other 
evidence of record.  The two biggest inconsistencies include 
the fact that there is no evidence of a head injury in 
service, despite his contentions to the contrary, and no 
indication that he was discharged from service because of 
headaches or excision of the hemangioma - as opposed to on 
account of other unrelated factors, namely, a pre-existing 
psychiatric disorder.  His service treatment records do not 
corroborate his allegation that the discovery and excision of 
the hemangioma was due to an injury that had occurred during 
his boot camp or basis training, or that he had experienced a 
syncopal episode (blacking out) requiring transport to the 
hospital.  Also, the fact that he was medically discharged 
from the Army because of pre-existing schizophrenia, with no 
mention of migraine headaches, further calls into question 
his overall credibility in this case.  See Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. 
App. 388 (1997) (holding that the credibility of lay evidence 
can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).

For these reasons and bases, the Board places greater 
probative value on the medical evidence, which shows the 
Veteran's migraine headaches were first identified 
approximately 27 years after his separation from active duty, 
than his unsubstantiated lay statements to the contrary.  
Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).  Consequently, the Board 
finds that the preponderance of the evidence is against his 
claim of entitlement to service connection for migraine 
headaches.  Accordingly, the appeal is denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




ORDER

Service connection for migraine headaches is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


